Citation Nr: 0033277	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  96-32 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted with 
which to reopen the veteran's claim for service connection 
for residuals of a right ankle injury.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1964 to March 
1966.  Thereafter, she also served in the military reserves 
from September 1981 to September 1987, with some periods of 
active duty for training.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's application to reopen her 
claim for service connection for a right ankle disability; 
the RO found that no new and material evidence had been 
submitted with which to reopen the previously denied claim.  
The veteran filed a timely notice of disagreement, initiating 
this appeal.  

The veteran's claim was initially presented to the Board in 
July 1999, at which time it was remanded for additional 
development.  It has now been returned to the Board.  


FINDINGS OF FACT

1.  In an April 1989 RO decision, the veteran's claim for 
service connection for a right ankle disability was denied.  
She did not file a timely appeal.  

2.  In support of her application to reopen her claim for 
service connection for a right ankle disability, the 
appellant has submitted post-service VA medical treatment 
records, military medical records, and her own contentions.  

3.  The appellant's evidence submitted since the last final 
denial of her claim is cumulative and redundant of the 
evidence previously of record.  


CONCLUSION OF LAW

The appellant has not submitted new and material evidence 
with which to reopen her claim for service connection for 
residuals of a right ankle injury.  38 U.S.C.A. §§ 5108, 7104 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.156 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In an April 1989 decision, the RO denied the veteran's 
application to reopen her claim for service connection for 
residuals of a right ankle injury.  The RO had previously 
found that the veteran had no current residuals of any in-
service right ankle injury for which service connection could 
be granted, and her application to reopen failed to contain 
evidence addressing this finding.  The veteran now again 
seeks to reopen her previously denied claim.  

Since filing her August 1994 application to reopen her claim, 
the veteran has submitted her own contentions to be 
considered as new and material evidence.  In her August 1994 
written statement to the VA, she stated that her right foot 
and ankle give her pain, and her foot is weak when she walks 
on it.  She repeated these allegations in an October 1994 
letter to her Senator, stating she first injured her right 
ankle while on active duty in 1964, and injured her right 
foot in April 1987.  She did not specify if her second right 
ankle injury was related to her service in the military 
reserves, from which she was discharged in September 1987.  

The RO considered the evidence of record and issued a 
February 1995 decision denying her application to reopen her 
claim.  She responded with a timely notice of disagreement, 
initiating this appeal.  In her July 1996 VA Form 9, she 
stated that her 1987 right foot injury was a direct result of 
her earlier right ankle injury.  

A personal hearing before a member of the Board was afforded 
the veteran in April 1999.  She testified that she initially 
fractured her right ankle during active military service in 
the 1960's, and it has caused her intermittent pain since 
that time.  She also suggested that additional treatment 
records may be available, but have not yet been obtained due 
to confusion over her last name, which has changed twice 
since she first entered service.  

VA outpatient treatment records were obtained by the RO, 
showing medical care of the veteran on several occasions in 
1998 and 1999; however, these records contain no mention of 
any current right ankle or foot disability, or any history 
thereof.  

The veteran's claim was first presented to the Board in July 
1999, at which time it was remanded for additional 
development.  It was noted that when the veteran first filed 
a claim in the 1980's for service connection for a right 
ankle disability, her service medical records were apparently 
of record, as they are cited with specificity at that time by 
the RO.  However, those records have subsequently been 
separated from the claims folder and cannot be located.  
Pursuant to the Board's remand, the RO again attempted to 
obtain the veteran's service medical records, making an 
August 1999 request for such records, without success.  

The RO has obtained some of the veteran's service medical 
records from her period of reserve service from 1981 to 1987.  
Her 1981 service entrance examination is negative for any 
current right ankle or foot disabilities, or any history 
thereof.  If a service separation medical examination was 
afforded the veteran at the time of her 1987 discharge from 
the reserves, it is not of record.  

The RO continued the prior denial of the veteran's 
application to reopen her claim, and the case was returned to 
the Board.  


Analysis

In April 1989, the RO denied the veteran's application to 
reopen her claim for service connection for a right ankle 
disability; the RO concluded that no new and material 
evidence had been submitted with which to reopen the 
veteran's claim.  Because a timely appeal was not initiated 
by the veteran, this RO decision is final and may only be 
reopened if new and material evidence is added to the record.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.156 (2000).  

When determining whether new and material evidence has been 
submitted to warrant reopening under 38 U.S.C.A. § 5108, 
consideration must be given to all of the evidence submitted 
since the last final disallowance of the claim.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991 & Supp. 2000); Evans v. Brown, 9 
Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 
(1991).  New evidence is that which is not cumulative or 
redundant of previously considered evidence; material 
evidence is that which is relevant and probative to the issue 
at hand, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (2000); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

In support of her application to reopen her finally-denied 
claim, the appellant has submitted only her own contentions.  
Additionally, the RO has obtained the veteran's service 
medical records from her 1981-87 duty in the military 
reserves, and her recent VA treatment records.  For the 
reasons to be discussed below, this additional evidence is 
not new and material, and the application to reopen the claim 
must be denied.  

Considering first the new medical records obtained, 
consisting of the veteran's 1981-87 service medical records 
and her recent VA treatment records, this evidence is not 
material within the meaning of 38 C.F.R. § 3.156 (2000).  
First, her VA treatment records fail to contain any diagnosis 
of or treatment for a right ankle or foot disability; thus, 
they are irrelevant to the claim the veteran wishes to 
reopen.  Next, while the additional service medical records, 
specifically the 1981 service entrance examination, from the 
veteran's second service period do make mention of her right 
foot and ankle, no disability of the right lower extremity 
was noted at that time; these areas were examined and found 
to be without abnormality in 1981.  Thus, this evidence tends 
to refute the veteran's claim that any current disability 
results from her 1964 in-service right ankle injury, and 
cannot be taken as "so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156 (2000).  

Lastly, the veteran's own contentions of a current right 
ankle disability, which she describes as a residuals of her 
original in-service injury, must be considered.  Admittedly, 
the veteran is competent to offer testimony regarding easily 
observable symptoms, such as ankle and foot pain.  See Savage 
v. Gober, 10 Vet. App. 489 (1997); Falzone v. Brown, 8 Vet. 
App. 398 (1995).  However, because the veteran is a 
layperson, she is not qualified to offer testimony regarding 
medical etiology and causation.  See Pearlman v. West, 11 
Vet. App. 443, 447 (1998) [citing Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992)].  Thus, the allegations made by 
the veteran of a current right ankle disability is not, in 
the absence of supporting medical evidence, new and material, 
and is therefore insufficient to reopen the previously and 
finally denied claim for service connection for a right ankle 
disability.  Additionally, the veteran's allegations are 
essentially the same as those advanced at the time of the 
prior decision, are they are thus not new and material as 
defined by 38 C.F.R. § 3.156 (2000).  

The veteran's representative has alleged that the RO 
substantially failed to comply both with the Board's remand 
order and the VA's own adjudication procedures regarding 
searches for missing records.  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that "a remand by . . . the 
Board confers on the veteran or other claimant, as a matter 
of law, the right to compliance with the remand orders."  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court 
subsequently clarified this holding in a later case, finding 
no violation of Stegall where "the appellant's underlying 
claim is not frustrated by any failure by the RO to adhere to 
the BVA's remand order."  Evans v. West, 12 Vet. App. 22, 31 
(1998).  Putting aside for the moment the question of whether 
the RO did in fact adequately comply with the Board's July 
1999 remand order, it must be considered if the veteran's 
claim was frustrated in the present case by the alleged non-
compliance of the RO.  

As is noted above, the veteran's original 1964-66 service 
medical records were at one time in the possession of, and 
were reviewed by, the RO.  The July 1987 rating decision and 
a statement of the case first issued by the RO in April 1988 
make explicit reference to several documents in these 
records, and conclude that the she did in fact incur an 
injury to the right lower extremity during service.  However, 
the RO concluded that the veteran's in-service injury was 
acute and transitory, without any chronic residuals, based on 
the more recent medical evidence.  Thus, because the VA has 
already conceded the existence of an in-service injury, 
further attempts to locate her service medical records, if 
successful, would only serve to confirm facts already 
accepted by the VA.  While it is regrettable the veteran's 
service medical records are missing, through no fault of the 
veteran, the appellate review is not frustrated at this stage 
by their absence.  Likewise, the failure of the RO to 
determine with specificity the veteran's dates of active duty 
for training or inactive duty for training, if any, for her 
period of reserve service does not frustrate judicial review, 
because she has not alleged any injury to the right foot or 
ankle during any such training period.  

In conclusion, the evidence submitted since the last final 
denial of the veteran's claim is not new and material, and 
therefore, her application to reopen her claim for service 
connection for residuals of a right ankle injury must be 
denied.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2000).  



ORDER

The veteran's application to reopen her claim for service 
connection for residuals of a right ankle injury is denied, 
based on a lack of new and material evidence.  



		
	G. H. Shufelt
	Veterans Law Judge
	Board of Veterans' Appeals



 

